 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   LISA ZARAGOZA, individually and as ) Case No.: 5:20-CV-02672-JWH-(SPx)
     successor-in-interest to Anthony Angel )
11   Armenta, deceased,                     ) TEMPORARY PROTECTIVE
                                            ) ORDER
12                Plaintiff,                )
                                            )
13         vs.                              )
                                            )
14   CITY OF SAN BERNARDINO; J.             )
     FERGOT; K. RAMIREZ; and DOES 1 )
15   through 10, inclusive,                 )
                                            )
16                Defendants.               )
17
18
19         The Court recognizes that the parties have entered into an agreement in
20   which the Defense will provide early informal discovery of the various audio and
21   video recordings and written reports in this matter.
22         The parties agree, and the Court further orders, that should a resolution of
23   this litigation occur, these materials will, at the discretion of the Defense, either be
24   returned by the Plaintiff to the Defense, or a new protective order that conforms
25   with the general guidelines for protective orders in the Central District shall be
26   substituted for this temporary protective order.
27         If the scope and terms of a new protective order cannot be agreed upon, the
28   parties are free to litigate that issue as they would normally.
                                            -1-
                                  Temporary Protective Order
 1         Should this matter not resolve, the future protective order, if any, will
 2   govern the protections of such records, or, upon the request of the Defense, will be
 3   returned.
 4
 5         IT IS SO ORDERED.
 6
 7   DATED: May 3, 2021              By:    ___________________________________
                                            Sheri Pym
 8
                                            UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                                 Temporary Protective Order
